DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s filing on 11/10/2020. Claims 1-20 are pending and considered below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 8, 11, 16 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 8 and 14 of U.S. Patent No. 10,019,009. Although the claims at issue are not identical, they are not patentably distinct from each other because the vehicle control computer and apparatus installed in a vehicle of U.S. Patent No. 10,019,009 is equivalent to the computing device of the instant application.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9-10, 13-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stempora (US-2015/0025917-A1, hereinafter Stempora) in view of An et al. (US-2014/0244096-A1, hereinafter An) and Schumann, Jr. et al. (U.S. Patent Number 8,805,707, hereinafter Schumann).
Regarding claim 1, Stempora discloses:
receiving vehicle property data corresponding to the vehicle (paragraph [0201]);
ancillary data associated with surroundings of the vehicle (paragraph [0202]); and
one or more risk scores for the vehicle property data and the ancillary data (paragraph [0255] and FIG. 3, Sensor information processing algorithm, Vehicle operation performance algorithm, Risk assessment algorithm, Risk scoring algorithm, Alert providing algorithm, and Insurance information providing algorithm).
Stempora does not disclose determining a current autonomy level of a vehicle. However, An discloses a method for cooperative autonomous driving between a vehicle and driver, including the following features:
determining, by a computing device (paragraph [0038] and FIG. 1, cooperative autonomous driving apparatus-100, driver state determination unit-110, autonomous driving control unit-120, driving control determination unit-130, and autonomous driving data processing unit-140);
a current autonomy level of a vehicle (paragraph [0071] and FIG. 6, determine driving modes of current section and subsequent section-S140);
causing, based on the one or more risk scores, a close call detection action to alter the current autonomy level of the vehicle from a first level to a second level, wherein the second level is associated with a lower risk level than the first level (paragraphs [0070-0072] and FIG. 6, determine driver state-S120, determine driving modes of current section and subsequent section-S140, and control vehicle according to driving mode-S150);
causing, based on the close call detection action to alter the current autonomy level (paragraph [0072], control the actuator of the vehicle or cause the driver to drive the vehicle in the manual mode); and
a close call detection alert to be performed (paragraph [0072], provide a warning to the driver through an HVI).
An teaches that a vehicle capable of autonomous control and driver control should determine the control method based on risk assessment and sensed driving environment (paragraph [0010]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the driving mode selection system of An into the method of using a vehicle risk score to control operator alerts of Stempora. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of making the level of vehicle autonomy responsive to the risk. A person of ordinary skill would know that the risk/benefit analysis of switching a vehicle between driver and autonomous operation depends on vehicle operation data and environmental conditions data such as weather and traffic data.
Stempora in view of An does not disclose receiving historical data. However, Schumann discloses a system for providing a safety score associated with a user location, including the following features:
receiving historical data corresponding to the current autonomy level of the vehicle (col. 12, line 43 - col. 13, line 3); and
calculating, based on the historical data corresponding to the current autonomy level of the vehicle (col. 12, line 43 - col. 13, line 3).
Schumann teaches that driving risk scores should be based on insurance claims and accident event information (col. 12, line 43 - col. 13, line 3). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the driving safety score based on historical data from insurance claims and accident reports of Schumann into the method of using a vehicle risk score to control vehicle operations and autonomy level of Stempora in view of An. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of making vehicle operations and level of autonomy responsive to the risk indicated by vehicle sensors and environmental data.
Regarding claims 4 and 13, Stempora further discloses:
wherein the vehicle property data comprises at least one of: vehicle performance and operation data for the vehicle, internal vehicle conditions data for the vehicle, and route data for the vehicle (paragraphs [0200-0201] and [0251]; and FIG. 1, vehicle movement information-105, vehicle operation performance algorithm-106, and vehicle sensor information-123); and
wherein the ancillary data comprises at least one of: performance and operation data for one or more additional vehicles different from the vehicle, internal vehicle conditions data for the one or more additional vehicles, route data for the one or more additional vehicles, environmental conditions data associated with the surroundings of the vehicle, and traffic data associated with the surroundings of the vehicle (paragraph [0202]).
Regarding claim 5, Stempora further discloses:
wherein the close call detection action comprises at least one of: activating brakes of the vehicle, causing the vehicle to change lanes, disabling a mobile device of a driver of the vehicle, disabling acceleration of the vehicle, turning on vehicle headlights, reducing a speed of the vehicle, and turning on emergency lights of the vehicle (paragraphs [0251-0252] and FIG. 1, portable device-103, portable device feature use information-107, vehicle operation performance information-108, modify the ability of the operator to use portable device software applications-116, modify the ability of the operator to use portable device functional features-117, and portable device software use information-121).
Regarding claim 6, Stempora further discloses:
wherein the close call detection alert comprises at least one of: flashing interior lights of the vehicle, producing an audible sound in an interior of the vehicle, suggesting an alternate route for the vehicle, and providing an indication of upcoming traffic on a dashboard and/or heads-up display unit of the vehicle (paragraphs [0140], [0202] and [0252]; and FIG. 1, alert or provide feedback to the vehicle operator-118).
Regarding claim 7, Stempora in view of An does not disclose calculating a risk score for each of a first plurality of variables of the vehicle property data and each of a second plurality of variables of the ancillary data. However, Schumann further discloses:
wherein the vehicle property data comprises a first plurality of variables (col. 32, ln. 1-12);
wherein the ancillary data comprises a second plurality of variables (col. 3, ln. 6-9; and col. 12, ln. 62 - col. 13, ln. 3);
wherein calculating the one or more risk scores (col. 12, ln. 43 - col. 13, ln. 3; and FIG. 1, insurance processing system-102, historical loss data-106, public data sources-116, commercial data sources-118, user devices-120, vehicle devices-122, and mobile devices-500); and
comprises calculating a risk score for each of the first plurality of variables of the vehicle property data and each of the second plurality of variables of the ancillary data (col. 32, ln. 1-12; and FIG. 17B, sensor data tables-1758).
Schumann teaches that multiple variables from a sensor data table should provide separate risk scores based on categories such as mileage, average speed, average daily maximum speed, number of high acceleration events, and number of abrupt braking events (col. 32, ln. 1-12). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the categories of driving safety scores of Schumann into the method of using a vehicle risk score to control vehicle operations and autonomy level of Stempora in view of An. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of making vehicle operations and level of autonomy responsive to the risk indicated by vehicle sensors and environmental data.
Regarding claims 9 and 17, Stempora further discloses:
wherein the computing device comprises a vehicle control computer or a mobile device (paragraphs [0253-0255]; FIG. 2, portable device-103, and first processor-207; and FIG. 3, portable device-103, non-transitory computer-readable storage medium-301, and processor-302).
Regarding claim 10, Stempora further discloses:
one or more processors (paragraphs [0253-0255]);
memory storing computer-readable instructions that, when executed by the one or more processors, cause the computing device to: (paragraphs [0253-0255]; FIG. 2, portable device-103, and first processor-207; and FIG. 3, portable device-103, non-transitory computer-readable storage medium-301, and processor-302);
receive vehicle property data corresponding to the vehicle (paragraph [0201]);
ancillary data associated with surroundings of the vehicle (paragraph [0202]); and
one or more risk scores for the vehicle property data and the ancillary data (paragraph [0255] and FIG. 3, Sensor information processing algorithm, Vehicle operation performance algorithm, Risk assessment algorithm, Risk scoring algorithm, Alert providing algorithm, and Insurance information providing algorithm).
Stempora does not disclose determining a current autonomy level of a vehicle. However, An further discloses:
determine (paragraph [0038] and FIG. 1, cooperative autonomous driving apparatus-100, driver state determination unit-110, autonomous driving control unit-120, driving control determination unit-130, and autonomous driving data processing unit-140);
a current autonomy level of a vehicle (paragraph [0071] and FIG. 6, determine driving modes of current section and subsequent section-S140);
cause, based on the one or more risk scores, a close call detection action to alter the current autonomy level of the vehicle from a first level to a second level, wherein the second level is associated with a lower risk level than the first level (paragraphs [0070-0072] and FIG. 6, determine driver state-S120, determine driving modes of current section and subsequent section-S140, and control vehicle according to driving mode-S150);
cause, based on the close call detection action to alter the current autonomy level (paragraph [0072], control the actuator of the vehicle or cause the driver to drive the vehicle in the manual mode); and
a close call detection alert to be performed (paragraph [0072], provide a warning to the driver through an HVI).
An teaches that a vehicle capable of autonomous control and driver control should determine the control method based on risk assessment and sensed driving environment (paragraph [0010]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the driving mode selection system of An into the method of using a vehicle risk score to control operator alerts of Stempora. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of making the level of vehicle autonomy responsive to the risk. A person of ordinary skill would know that the risk/benefit analysis of switching a vehicle between driver and autonomous operation depends on vehicle operation data and environmental conditions data such as weather and traffic data.
Stempora in view of An does not disclose receiving historical data. However, Schumann further discloses:
receive historical data corresponding to the current autonomy level of the vehicle (col. 12, line 43 - col. 13, line 3); and
calculate, based on the historical data corresponding to the current autonomy level of the vehicle (col. 12, line 43 - col. 13, line 3).
Schumann teaches that driving risk scores should be based on insurance claims and accident event information (col. 12, line 43 - col. 13, line 3). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the driving safety score based on historical data from insurance claims and accident reports of Schumann into the method of using a vehicle risk score to control vehicle operations and autonomy level of Stempora in view of An. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of making vehicle operations and level of autonomy responsive to the risk indicated by vehicle sensors and environmental data.
Regarding claim 14, Stempora further discloses:
wherein the close call detection action comprises at least one of: activating brakes of the vehicle, causing the vehicle to change lanes, disabling a mobile device of a driver of the vehicle, disabling acceleration of the vehicle, turning on vehicle headlights, reducing a speed of the vehicle, and turning on emergency lights of the vehicle (paragraphs [0251-0252] and FIG. 1, portable device-103, portable device feature use information-107, vehicle operation performance information-108, modify the ability of the operator to use portable device software applications-116, modify the ability of the operator to use portable device functional features-117, and portable device software use information-121); and
wherein the close call detection alert comprises at least one of: flashing interior lights of the vehicle, producing an audible sound in an interior of the vehicle, suggesting an alternate route for the vehicle, and providing an indication of upcoming traffic on a dashboard and/or heads-up display unit of the vehicle (paragraphs [0140], [0202] and [0252]; and FIG. 1, alert or provide feedback to the vehicle operator-118).
Regarding claim 15, Stempora in view of An does not disclose calculating a risk score for each of a first plurality of variables of the vehicle property data and each of a second plurality of variables of the ancillary data. However, Schumann further discloses:
wherein the vehicle property data comprises a first plurality of variables (col. 32, ln. 1-12);
wherein the ancillary data comprises a second plurality of variables (col. 3, ln. 6-9; and col. 12, ln. 62 - col. 13, ln. 3);
wherein the instructions, when executed by the one or more processors (col. 14, ln. 12-19; and FIG. 5, mobile device-500, memory interface-502, and processor(s) - 504);
further cause the computing device to calculate the one or more risk scores (col. 12, ln. 43 - col. 13, ln. 3; and FIG. 1, insurance processing system-102, historical loss data-106, public data sources-116, commercial data sources-118, user devices-120, vehicle devices-122, and mobile devices-500); and
by calculating a risk score for each of the first plurality of variables of the vehicle property data and each of the second plurality of variables of the ancillary data (col. 32, ln. 1-12; and FIG. 17B, sensor data tables-1758).
Schumann teaches that multiple variables from a sensor data table should provide separate risk scores based on categories such as mileage, average speed, average daily maximum speed, number of high acceleration events, and number of abrupt braking events (col. 32, ln. 1-12). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the categories of driving safety scores of Schumann into the method of using a vehicle risk score to control vehicle operations and autonomy level of Stempora in view of An. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of making vehicle operations and level of autonomy responsive to the risk indicated by vehicle sensors and environmental data.
Regarding claim 18, Stempora further discloses:
A non-transitory, computer-readable media storing instructions that, when executed by a computing device, cause the computing device to: (paragraphs [0253-0255]; FIG. 2, portable device-103, and first processor-207; and FIG. 3, portable device-103, non-transitory computer-readable storage medium-301, and processor-302);
receive vehicle property data corresponding to the vehicle (paragraph [0201]);
ancillary data associated with surroundings of the vehicle (paragraph [0202]); and
one or more risk scores for the vehicle property data and the ancillary data (paragraph [0255] and FIG. 3, Sensor information processing algorithm, Vehicle operation performance algorithm, Risk assessment algorithm, Risk scoring algorithm, Alert providing algorithm, and Insurance information providing algorithm).
Stempora does not disclose determining a current autonomy level of a vehicle. However, An further discloses:
determine (paragraph [0038] and FIG. 1, cooperative autonomous driving apparatus-100, driver state determination unit-110, autonomous driving control unit-120, driving control determination unit-130, and autonomous driving data processing unit-140);
a current autonomy level of a vehicle (paragraph [0071] and FIG. 6, determine driving modes of current section and subsequent section-S140);
cause, based on the one or more risk scores, a close call detection action to alter the current autonomy level of the vehicle from a first level to a second level, wherein the second level is associated with a lower risk level than the first level (paragraphs [0070-0072] and FIG. 6, determine driver state-S120, determine driving modes of current section and subsequent section-S140, and control vehicle according to driving mode-S150);
cause, based on the close call detection action to alter the current autonomy level (paragraph [0072], control the actuator of the vehicle or cause the driver to drive the vehicle in the manual mode); and
a close call detection alert to be performed (paragraph [0072], provide a warning to the driver through an HVI).
An teaches that a vehicle capable of autonomous control and driver control should determine the control method based on risk assessment and sensed driving environment (paragraph [0010]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the driving mode selection system of An into the method of using a vehicle risk score to control operator alerts of Stempora. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of making the level of vehicle autonomy responsive to the risk. A person of ordinary skill would know that the risk/benefit analysis of switching a vehicle between driver and autonomous operation depends on vehicle operation data and environmental conditions data such as weather and traffic data.
Stempora in view of An does not disclose receiving historical data. However, Schumann further discloses:
receive historical data corresponding to the current autonomy level of the vehicle (col. 12, line 43 - col. 13, line 3); and
calculate, based on the historical data corresponding to the current autonomy level of the vehicle (col. 12, line 43 - col. 13, line 3).
Schumann teaches that driving risk scores should be based on insurance claims and accident event information (col. 12, line 43 - col. 13, line 3). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the driving safety score based on historical data from insurance claims and accident reports of Schumann into the method of using a vehicle risk score to control vehicle operations and autonomy level of Stempora in view of An. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of making vehicle operations and level of autonomy responsive to the risk indicated by vehicle sensors and environmental data.

Claims 3, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stempora in view of An and Schumann, as applied to claims 1, 10 and 18 above, and further in view of Wolf (US-2014/0309884-A1, hereinafter Wolf).
Regarding claim 3, Stempora in view of An and Schumann does not disclose transmitting close call alert instructions to a second vehicle. However, Wolf discloses a rear collision avoidance system, including the following features:
transmitting, to a remote computing device associated with a second vehicle, instructions to perform a second close call alert (paragraph [0019]).
Wolf teaches that an optical signal or alert may be provided to alert drivers of other vehicles that the other vehicle is approaching the subject vehicle from the rear and in a potentially unsafe manner (paragraph [0019]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the method for alerting drivers of other vehicles of Wolf into the method of using a vehicle risk score to control vehicle operations and autonomy level of Stempora in view of An and Schumann. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of preventing vehicle collisions.
Regarding claim 12, Stempora in view of An and Schumann does not disclose transmitting close call alert instructions to a second vehicle. However, Wolf further discloses:
wherein the instructions, when executed by the one or more processors, further cause the computing device to: (paragraph [0009] and FIG. 1, vision system-12, and processor-18); and
transmit, to a remote computing device associated with a second vehicle, instructions to perform a second close call alert (paragraph [0019]).
Wolf teaches that an optical signal or alert may be provided to alert drivers of other vehicles that the other vehicle is approaching the subject vehicle from the rear and in a potentially unsafe manner (paragraph [0019]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the method for alerting drivers of other vehicles of Wolf into the method of using a vehicle risk score to control vehicle operations and autonomy level of Stempora in view of An and Schumann. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of preventing vehicle collisions.
Regarding claim 20, Stempora in view of An and Schumann does not disclose transmitting close call alert instructions to a second vehicle. However, Wolf further discloses:
wherein the instructions, when executed by the computing device, further cause the computing device to: (paragraph [0009] and FIG. 1, vision system-12, and processor-18); and
transmit, to a remote computing device associated with a second vehicle, instructions to perform a second close call alert (paragraph [0019]).
Wolf teaches that an optical signal or alert may be provided to alert drivers of other vehicles that the other vehicle is approaching the subject vehicle from the rear and in a potentially unsafe manner (paragraph [0019]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the method for alerting drivers of other vehicles of Wolf into the method of using a vehicle risk score to control vehicle operations and autonomy level of Stempora in view of An and Schumann. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of preventing vehicle collisions.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stempora in view of An and Schumann, as applied to claims 1 and 10 above, and further in view of Hampiholi (US-2016/0267335-A1, hereinafter Hampiholi).
Regarding claim 8, Stempora in view of An and Schumann does not disclose a near short term logical table. However, Hampiholi discloses a driver distraction detection system, including the following features:
populating a near short term logical table with the one or more risk scores (paragraph [0066] and FIG. 7, table-700, and Severity Rank (R));
configuring, based on the near short term logical table, a vehicle control computer of the vehicle (paragraph [0057] and FIG. 4, Is R within 3rd range? - 420, and perform engine control-422); and
wherein causing the close call detection action comprises causing the vehicle control computer to perform the close call detection action in accordance with the configuration based on the near short term logical table (paragraph [0057]).
Hampiholi teaches that either a visual warning, an audio warning, or engine control operations should be performed based on the severity rank of a driving scenario (paragraph [0066]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the table for calculating severity rank based on driver distraction and environmental risk of Hampiholi into the method of using a vehicle risk score to control vehicle operations and autonomy level of Stempora in view of An and Schumann. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of providing an action in proportion to the risk involved with a driving scenario.
Regarding claim 16, Stempora in view of An and Schumann does not disclose a near short term logical table. However, Hampiholi further discloses:
wherein the instructions, when executed by the one or more processors, further cause the computing device to: (paragraphs [0030-0031] and FIG. 2, in-vehicle computing system-200, operating system processor-214, interface processor-220, vehicle control system-230, and vehicle controls-261);
populate a near short term logical table with the one or more risk scores (paragraph [0066] and FIG. 7, table-700, and Severity Rank (R));
configure, based on the near short term logical table, a vehicle control computer of the vehicle (paragraph [0057] and FIG. 4, Is R within 3rd range? - 420, and perform engine control-422); and
cause the close call detection action by causing the vehicle control computer to perform the close call detection action in accordance with the configuration based on the near short term logical table (paragraph [0057]).
Hampiholi teaches that either a visual warning, an audio warning, or engine control operations should be performed based on the severity rank of a driving scenario (paragraph [0066]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the table for calculating severity rank based on driver distraction and environmental risk of Hampiholi into the method of using a vehicle risk score to control vehicle operations and autonomy level of Stempora in view of An and Schumann. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of providing an action in proportion to the risk involved with a driving scenario.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249. The examiner can normally be reached 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/               Examiner, Art Unit 3667